Citation Nr: 9920228	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active military service from November 1970 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefits sought.  Additional 
evidence was submitted and the denial was confirmed by the RO 
in a November 1994 rating decision.  The veteran testified at 
a personal hearing in May 1995.  In a November 1996 
supplemental statement of the case, the veteran was informed 
that he was not entitled to special monthly compensation 
based on the loss of use of the upper and lower extremities 
and loss of use of bowel and bladder.  There has been no 
notice of disagreement regarding this matter, and the Board 
has no jurisdiction over it.  

In a January 1997 rating decision, the RO denied service 
connection for a psychiatric disorder as secondary to the 
veteran's service connected back disorder.  The veteran has 
not filed a notice of disagreement with this determination.  
Hence, it is not properly before the Board and will not be 
addressed herein.

The Board remanded the case for further development in April 
1998.  In a February 1999 decision, the RO denied secondary 
service connection for unspecified disabilities of the upper 
and lower extremities, and for impairment of bladder and 
bowel function.  The veteran has not filed a notice of 
disagreement with these determinations.  Hence, these matters 
also are not properly before the Board and will not be 
addressed herein.


FINDINGS OF FACT

1.  The veteran's only service connected disability is lumbar 
disc disease, postoperative with arachnoiditis, spondylosis, 
spinal stenosis and radiculopathy, evaluated as 60 percent 
disabling; the RO has also assigned a total disability rating 
based on individual unemployability.  
2.  The veteran's service connected disability does not 
prevent him from taking care of most daily needs without 
regular personal assistance from others or render him unable 
to protect himself from the hazards or dangers incident to 
his daily environment.

3.  The veteran's single service connected disability does 
not result in his being confined to his home or the immediate 
premises.


CONCLUSION OF LAW

SMC based on the need for regular aid and attendance or on 
being housebound is not warranted.  38 U.S.C.A. §§ 1114(l), 
(s), 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.350(i), 
3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
Insofar as the veteran contends, in essence, that his 
service-connected disability has worsened to the extent that 
SMC is warranted, the Board finds that the veteran's claim 
for SMC is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

The veteran's only service connected disability is lumbar 
disc disease, postoperative with arachnoiditis, spondylosis, 
spinal stenosis and radiculopathy, evaluated as 60 percent 
disabling.  He has been assigned a total disability rating 
based on individual unemployability.  

A VA aid and attendance/housebound examination was conducted 
in May 1996.  The veteran was interviewed while he was 
hospitalized at a VA medical facility for observation and 
evaluation.  The veteran complained that he had marked 
weakness; and required assistance with rising from bed, 
transferring from bed to wheelchair, personal hygiene, 
bathing, feeding and elimination.  He also stated that 
analgesics did not relieve the pain.  He stated that he left 
his house about once or twice a week for medical appointments 
or to go to church.  The examiner noted that the veteran was 
unable to walk or place himself in the sitting position and 
was wheelchair bound.  Regarding the veteran's service-
connected condition, the diagnosis was status post recent 
lumbar decompression for spinal stenosis, L4-L5 vertebral 
level, a herniated nucleus pulposus at the L5-S1 level; 
status post distant laminectomy of L3-L5; lumbar degenerative 
joint disease with spondylosis or degenerative joint disease 
with severe paravertebral muscle spasm and pain; and sciatic 
neuropathy.  Regarding the veteran's nonservice-connected 
conditions, the diagnosis was tension encephalalgia; non-
insulin-dependent diabetes mellitus under fair control; 
peripheral neuropathy due to diabetes mellitus; hiatal hernia 
with gastroesophageal reflux disease; chronic fatigue 
syndrome; status post bilateral cataract surgery, plantar 
fasciitis, eczema, dysthymia; and rule out conversion 
hysteria.  

A VA spinal cord examination was also conducted.  It was 
noted that on examination of the upper extremities the 
veteran produced no effort and that on examination of the 
lower extremities he produced very little voluntary effort.  
It was stated that the veteran could have significant pain 
and some minimal weakness related to his service-connected 
low back disability, but that his quadriparesis was due to a 
conversion.  The examiner also stated that the veteran had 
mild peripheral neuropathy consistent with diabetes mellitus 
which caused minimal disability. 

In correspondence received in August 1996, the veteran stated 
that, contrary to the opinions of VA physicians, he could 
neither stand nor lift his arms without aid. 

A November 1998 VA neurological examination found that the 
veteran could stand and could ambulate for a very short 
distance.  

In statements and testimony, the veteran contends that he is 
entitled to SMC based on the need for regular aid and 
attendance or on being housebound because he is confined to a 
wheelchair, cannot stand, has bowel and bladder incontinence, 
is in constant pain, cannot operate a motor vehicle, cannot 
attend to personal hygiene, and requires the assistance of 
another to prepare his meals.  

SMC is payable if the veteran, as a result of service-
connected disability, is in need of regular aid and 
attendance under 38 U.S.C.A. § 1114(l).  The basic criteria 
for determining the need for regular aid and attendance, 
pursuant to the provisions of 38 C.F.R. § 3.352(a), are as 
follows: inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need or adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For these purposes, bedridden is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that the claimant 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See Turco v. Brown, 9 Vet. App. 222 
(1996).

As was noted previously, the veteran's only service connected 
disability is his severe low back disorder.  Any putative 
disability stemming from his upper extremity conditions, 
diabetes mellitus or other disorders which may result in the 
need of the aid and attendance of another is not for 
consideration.  There is no evidence of record that the 
veteran's service-connected low back disability, standing 
alone, prevents him from performing the enumerated personal 
functions or renders him bedridden.  

SMC under 38 U.S.C.A. § 1114(s) is payable where the veteran 
has a single service connected disability rated as 100 
percent and, (1) Has additional service connected disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service connected 
disability and involving different anatomical segments or 
bodily systems, or (2) Is permanently housebound by reason of 
service connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).

38 U.S.C.A. § 1114(s)(1) does not apply here as the veteran 
does not have a disability separately rated 60 percent apart 
from the low back disability for which he was awarded a total 
rating based on individual unemployability.  Regarding 38 
U.S.C.A. § 1114(s)(2), the evidence of record clearly 
establishes that the veteran is not housebound as he has 
acknowledged that he leaves his house to attend medical 
appointments and church.  

As there is no evidence of record that the veteran's service-
connected disability requires that he have regular aid and 
attendance or renders him housebound, SMC must be denied.  
See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(i), 
3.352(a).  

The Board has considered the contention of the veteran's 
representative regarding the application of the benefit of 
the doubt doctrine; however, there is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal so as to warrant its application.  38 U.S.C.A. § 
5107(b).


ORDER

SMC based on the need for regular aid and attendance or on 
the veteran being housebound is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

